MEMORANDUM**
Edwin Valladares-Fernandez appeals from the district court’s judgment and challenges the 57-month custodial sentence and the three-year term of supervised release imposed following his guilty-plea conviction for being a deported alien found unlawfully in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Valladares-Fernandez argues that the district court procedurally erred by failing to address his cultural assimilation argument. Wé review for plain error, see United States v. Valencior-Barragan, 608 F.3d 1103, 1108 (9th Cir.2010), and find none. The record reflects that the district court considered Valladares-Fernandez’s mitigating arguments and adequately explained the sentence. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir.2008) (en banc).
Valladares-Fernandez also contends that his custodial sentence and supervised release term are substantively unreasonable in light of his cultural assimilation and status as a deportable alien. The district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007). The within-Guidelines sentence and three-year supervised release term are substantively reasonable in light of the totality of the circumstances, including Valladares-Fer-nandez’s criminal history and his recent arrests. See id.; see also U.S.S.G. § 5D1.1 cmt. n. 5 (supervised release for a deportable alien is appropriate if it would provide an added measure of deterrence and protection).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.